Dear Mr. Hamilton:
This letter is issued in response to your opinion request which reads as follows:
         "Is it illegal for an automobile owned by a mobile home trailer dealer bearing dealer plates issued pursuant to Section 301.250 RSMo 1969 to be used by the dealer's wife as an `escort' vehicle in the transportation of a mobile home sold by the dealer?"
From the statement of facts accompanying your request, it is our understanding that this mobile home dealer in your county has regularly been using an automobile owned by him to escort mobile homes that he has sold to the place of destination. This automobile bears dealer's license plates which were issued to the mobile home dealer pursuant to Section 301.250, RSMo 1969.
Section 301.250, RSMo 1969, requires all persons engaged in the business of buying or selling motor vehicles or trailers to be licensed as dealers in this state, unless such persons buy or sell less than four vehicles in any one calendar year. Subsections 2 and 3 of Section 301.250 read as follows:
              "2.  Fees and plates for manufacturers and dealers: On the payment of a registration fee of fifty dollars there shall be assigned to such manufacturer or dealer a certificate of registration in such form as the director of revenue shall prescribe, and one number plate bearing such number. As many duplicate number plates as may be desired may be obtained upon the payment of a fee of ten dollars and fifty cents for each duplicate.
              "3.  The dealer plates may be displayed on any motor vehicle used by an employee or officer and owned by the manufacturer or dealer, but shall not be displayed on any motor vehicle or trailer hired or loaned to others or upon any regularly used service or wrecker vehicle."
A general discussion of Section 301.250 is contained in Attorney General's Opinion No. 355, issued August 18, 1970, to the Honorable James L. Paul (copy enclosed). Among other things, it is stated on page 2 of that opinion that the dealer's license issued to any individual under the provisions of Section 301.250 may be displayed only upon a vehicle which is being held for sale by a dealer. This being so, nothing would prevent an individual licensed to sell mobile home trailers from placing his dealer plates upon a motor vehicle being held for sale. However, subsection 3 of Section 301.250, as quoted above, clearly prohibits the use of dealer plates "upon any regularly used service or wrecker vehicle."
From the facts set forth in your request, it is apparent that the automobile in question in this matter has been used regularly by the mobile home dealer to escort mobile homes that he has sold. Such an "escort" is necessary in order to comply with the rules of the Missouri State Highway Commission when moving oversized vehicles on public highways pursuant to Section304.200, RSMo 1975 Supp. The term "escort" is defined in the State Highway Commission's rules, 7 CSR 10-2.010(9)(A), as a "vehicle with operator which accompanies overload movements to serve as warning to other traffic that extra caution is required." Such escort vehicles must be equipped with certain warning signs or flags. See 7 CSR 10-2.010(9)(D) and (E). Under these circumstances, it is our opinion that such a vehicle is a "service" vehicle as that term is used in subsection 3 of Section 301.250. This plus the fact that the vehicle is regularly used by the dealer or his wife in escorting mobile homes sold by the dealer would render the use of a dealer plate on such a vehicle unlawful.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 355, 8/18/70, Paul